Citation Nr: 0708455	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  97-27 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for PTSD.  
In January 2000, the veteran relocated to Louisiana, and his 
claims file was subsequently transferred to the New Orleans, 
Louisiana, RO.  In January 2001, the veteran testified before 
the Board at a hearing that was held via videoconference from 
the RO.  The claim was remanded for further development in 
March 2001 and December 2003.

The Acting Veterans Law Judge before whom the veteran 
testified in January 2001 is no longer employed by the Board.  
In December 2006, the veteran was informed of such and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge. Later that month, the Board received a 
statement from the veteran indicating that he did not want an 
additional hearing.  Accordingly, the Board will proceed with 
the consideration of his case.


FINDING OF FACT

The preponderance of the competent medical evidence does not 
indicate that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Merits of the Claim 

The veteran is seeking service connection for PTSD.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

The specific basis for the denial of the claim is that the 
preponderance of the competent medical evidence indicates 
that the veteran does not have the disorder at issue - a 
requisite for a grant of service connection.  Brammer v. 
Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (The law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.).  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

In its examination of the evidence of record to ascertain if 
the veteran has PTSD, the Board has scrutinized all evidence 
of record, including the veteran's service medical and 
personnel records.  The latter demonstrates that he served 
with Carrier Airborne Early Warning Squadron 13 while 
stationed in the waters offshore of Vietnam.  He received 
awards indicating service during the Vietnam era, but no 
awards which denote combat.  The veteran's service personnel 
records are otherwise significant for evidence of 
disciplinary problems, primarily involving difficulty with 
supervisors.  Disciplinary actions included a record of a 
summary court-martial and non-judicial punishment.  

His service medical records show that in December 1966 he 
reported to "sick call" with complaints of having to resort 
to alcohol to "calm his nerves" since entering service.  He 
was prescribed Librium and advised to follow up in one week.  
The next pertinent record of treatment, however, is not dated 
until September 1967, when it was noted that the veteran was 
seen for complaints of nervousness.  Additionally noted was 
that the veteran had multiple problems, including a pending 
administrative discharge from service.  

While the veteran had constant abdominal discomfort for years 
that was relieved only with inebriation (i.e., some form of 
alcoholic or other substance usage), there are otherwise no 
records related to treatment for or complaints of psychiatric 
problems.  Significantly, on examination in October 1967, 
prior to discharge from service; his psychiatric evaluation 
was normal.  The veteran was then noted to be "qualified for 
discharge from [the] U.S. Navy, and to perform all duties of 
his rate at sea and/or foreign shores."  There is no mention 
of any psychiatric or mental complaints, symptoms or 
diagnoses, or linkage to any in-service symptoms.  

The separation medical report is particularly probative to 
the extent that it demonstrates that the veteran had no such 
symptoms or diagnosis at the time he was discharged.  In this 
respect, it is akin to a statement of diagnosis and treatment 
which generally is accorded increased probative value in the 
law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). 

The record shows that beginning in early 1997 and continuing 
thereafter, the veteran was treated by VA for various 
preliminary diagnoses and symptoms of PTSD.  See, e.g., 
treatment notes dated March, July, August, and September 
1997.   However, while the treatment records indicate such 
care, the record also indicates that when medical inquiry was 
conducted with a specific view towards ascertaining the 
correct diagnosis, each examiner ruled out PTSD.  Indeed, the 
bulk of VA treatment records dated to May 1999 show continued 
intermittent complaints of PTSD, for which the veteran was 
prescribed medication that he used on occasion, but for which 
he did not undergo therapeutic treatment.

As noted, it is upon the lack of a diagnosis that the claim 
is being denied.  Owens, supra.; see also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (Observing that the 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).

The veteran directs attention to VA treatment records dated 
in March 1997 and thereafter which reflect a diagnosis of 
PTSD.  At the time of his initial psychiatric consultation in 
March 1997, the veteran reported that since the closing of 
the Alameda Base, where he had been employed for 17 years, he 
had experienced a marked increase in stress, anxiety, and 
depression.  His difficulty in finding other employment had 
allowed him much free time to ruminate, resulting in 
insomnia, nightmares, hypervigilence, hyperarousal, 
irritability, intrusive memories, and anhedonia.  He 
described flashbacks and nightmares of being trapped in a 
cockpit, and being caught in a storm on a small, sinking 
cruiser.  He also described a personal history of racial 
tension, marital discord, and his son's current legal 
problems.  The veteran reported difficulty falling asleep 
secondary to the above, in addition to concerns about finding 
employment and making a wrong decision.  

However, examination of the veteran resulted in an impression 
of symptoms of anxiety, depression, and PTSD since the 
closure of the Alameda Based, in context of perceived 
cultural discrimination where the veteran and his family 
resided.  The diagnosis was chronic PTSD, surfaced after the 
closure of the Alameda Base  .  

The veteran underwent VA examination in August 2001, and 
twice in May 2006.  PTSD was not diagnosed on any of these 
examinations.  

The examiner noted that the veteran was easily distracted 
during the examination and did not always answer the 
questions asked, but rather appeared to answer what was 
already on his mind.  With regard to a diagnosis, the 
examiner noted that the veteran appeared to meet the criteria 
for exposure to traumatic events, but did not report 
intrusive memories.  Rather, he appeared to ruminate about 
the injustices done to him and what might have been if he had 
stayed in the military.  However, there were thoughts about 
others being hurt that did come back to him on a regular 
basis.  The veteran declined to directly answer the question 
as to whether he experienced events in the past as occurring 
presently, or in the form of flashbacks.  He did have 
persistent anger and irritability.  

With regard to the veteran's complaint of nightmares, the 
examiner noted that these dreams did not appear to be about 
events that had occurred during his military service, but 
rather that they involved traumatic events that eventually 
occurred after the dream.  In this sense, they were not 
recapitulations of events but more of a foreboding of events.  
He did have a history of having difficulty conducting himself 
appropriately with figures of authority, but did not have a 
significant legal history post-service.  The examiner noted 
that, overall, the results of the testing were difficult to 
interpret, as the veteran appeared to be attempting to show 
as many symptoms as possible.  Nevertheless, the examiner 
observed that such results were not what was expected for a 
person with PTSD, and were not supportive of a diagnosis of 
PTSD.  The diagnoses were depressive disorder, not otherwise 
specified, and personality disorder, not otherwise specified, 
with prominent asocial and passive-aggressive personality 
traits.  

On the first examination in May 2006, the examiner reviewed 
the veteran's claims file in detail.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). 

The examiner noted the veteran's service medical records 
regarding complaints of abdominal discomfort and nervousness, 
and his March 1997 diagnosis of PTSD.  The veteran denied 
currently receiving treatment for psychiatric problems, 
including PTSD, but noted that he occasionally took 
prescribed medication to help him sleep.  His current 
symptoms included anxiety, irritability and a short temper, 
not liking noise, or crowds, and experiencing nightmares 
approximately once or twice per month related to situations 
he had witnessed while serving on aircraft carriers.  He 
stated that he had no friends.  

With regard to stressors allegedly resulting in PTSD, the 
veteran reported the severe injury and likely death of a man 
who walked into a helicopter propeller, the October 1966 fire 
aboard the Oriskany, just after he had left the ship, and an 
explosion at the Da Nang Air Force Base.  The veteran 
additionally reported an incident in service in which he 
refused to work and was court-martialed as a result.  Post-
service traumas included the closing of the Alameda Base 
where he had worked for many years, other job problems, his 
divorces, and attacking an individual in 2001 who had 
challenged him.  

With regard to his social history, the veteran reported that 
he was currently separated from his second wife, and living 
with a "lady friend."  He was currently working on a part-
time basis.  He received a DUI in 2004.  He gave a history of 
carrying a fire arm and of getting into fights with others.

The examiner noted that the veteran was a poor communicator, 
and was vague and evasive during the interview.  This, 
however, was on a voluntary basis.  He appeared to be very 
somber and depressed, and was noted to be loud, 
argumentative, and loose and rambling.  His thought 
processes, however, were logical, coherent, and relative, and 
his concentration was good.  A review of psychological 
symptoms resulted in the endorsement of anxiety, panic 
attacks, depression, insomnia, crying spells, anhedonia, 
paranoia, and two nightmares per month.  He indicated 
obsessional ideation and anger control problems.  He stated 
that he experienced auditory hallucinations of his mother or 
uncle speaking to him, and occasional visual hallucinations, 
such as envisioning the World Trade Center attack prior to it 
happening.  He admitted to both suicidal and homicidal 
ideations at times.  With regard to the effect of the 
veteran's symptoms on his social and occupational 
functioning, the examiner determined that the veteran's 
personality disorder was the primary source of his 
occupational and social problems.  

The examiner concluded that he was unable to make a diagnosis 
of PTSD because the veteran was vague, evasive, and 
contradictory at times.  Additionally, the examiner could not 
see a clear connection between current impairment and the 
cited service stressors.  Psychometric testing was deemed 
invalid due to apparent exaggeration and suspected 
malingering.  The diagnoses were mood disorder, not otherwise 
specified, and impulse control disorder, not otherwise 
specified.  Neither of these diagnoses could be clearly 
associated with any service-connected impairment.  The 
veteran's primary focus during the interview was his intense 
anger and inability to get along with others.  He did not 
focus on his stressors or trauma during service, including 
re-experiencing trauma.  

On the second examination in May 2006, the veteran complained 
primarily of insomnia.  When asked directly why he thought he 
had PTSD, he responded that he could not sleep, as "everyone 
[he] knew over there is either dead or gone."  He reported 
dreams about bombs he loaded on ships and about an aircraft 
he saw shot down by North Vietnamese ground fire.  He 
reported that he received incoming fire on occasion, but was 
never wounded, and never directly saw anyone killed.  He 
reported disciplinary problems during service for which he 
was court-martialed.

The veteran was initially noted to be sullen, and reticent 
during the examination, and to speak softly, making him 
difficult to understand.  As the interview progressed, 
however, he became more outgoing.  As he told the examiner 
the story regarding his assaulting of an officer during 
service, the examiner laughed, which was noted to change the 
entire tone of the interview.  The examiner determined that 
the veteran was generally a reliable historian.  The 
veteran's mood was mildly depressed.  The veteran's memory 
was intact and there was no evidence of a formal thought 
disorder.  He reported no history of hallucinations or 
delusions.  The diagnoses were mild depression, not otherwise 
specified, and primary insomnia.  There was no clinical 
evidence for PTSD.  The veteran's primary stressors at the 
time of the examination involved finances.  



Thus, upon three separate examinations conducted pursuant to 
VA's duty to assist the veteran towards development of the 
claim, the veteran has been found to not have PTSD.  As 
opposed to the treatment records detailed above, the VA 
medical examinations were specifically generated with a view 
towards ascertaining whether the veteran had the disorder he 
claimed.  Because the examiners reviewed the veteran's 
history in depth, conducted personal interviews and clinical 
testing, and were requested to ascertain the diagnosis, the 
VA medical examinations are both informed and highly 
probative.  Guerrieri, 4 Vet. App. at  470-71 (1993); see 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The Board has considered the veteran's assertions, but, as a 
layperson without the appropriate medical training and 
expertise, he is not qualified to render competent medical 
evidence on this matter, such as whether he has service-
related PTSD.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).

The Board finds that the preponderance of the medical 
evidence is against a finding of a current diagnosis of PTSD.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, 
particularly in light of the fact that VA treatment records 
support the veteran's claim.  However, because the Board 
finds that the subsequent examinations that did not diagnose 
PTSD are of more probative value, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In April 2001, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an August 
2006 re-adjudication of the claim subsequent to receipt of 
the required notice.  

The RO has also, in the August 2006 supplemental statement of 
the case, provided the requisite notification regarding 
disability ratings and effective dates of any award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim. 
VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Service connection for PTSD is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


